EXHIBIT 10.12

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933,
AS AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144(K), OR (III)
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933 OR QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

8% CONVERTIBLE NOTE

 

$                July     , 2007                                         

FOR VALUE RECEIVED, Interlink Electronics, Inc., a Delaware corporation (the
“Company”), hereby unconditionally promises to pay to the order of
                                 (the “Holder”), having an address at
                                                             , at such address
or at such other place as may be designated in writing by the Holder, or its
assigns, the aggregate principal sum of _______ United States Dollars
($            ), together with interest from the date set forth above on the
unpaid principal balance of this Note outstanding at a rate equal to eight
percent (8%) (computed on the basis of the actual number of days elapsed in a
360-day year) per annum and continuing on the outstanding principal until this
8% Convertible Note (this “Note”) is converted into Common Stock as provided
herein or indefeasibly and irrevocably paid in full by the Company. Interest on
this Note shall accrue and shall be payable semiannually on each January 15 and
July 15 (each, an “Interest Payment Date”), commencing on January 15, 2008, to
the Holder of record on the immediately preceding January 1 or July 1, as
applicable (each, an “Interest Record Date”). Subject to the other provisions of
this Note, the principal of this Note and all accrued and unpaid interest hereon
shall mature and become due and payable on July 19, 2010 (the “Stated Maturity
Date”). All payments of principal and interest by the Company under this Note
shall be made in United States dollars in immediately available funds to an
account specified by the Holder.

In the event that any amount due hereunder is not paid when due, such overdue
amount shall bear interest at an annual rate of fifteen percent (15%) until paid
in full. In no event shall any interest charged, collected or reserved under
this Note exceed the maximum rate then permitted by applicable law and if any
such payment is paid by the Company, then such excess sum shall be credited by
the Holder as a payment of principal.

1. Definitions. Capitalized terms used herein shall have the respective meanings
ascribed thereto in the Purchase Agreement unless otherwise defined herein.
Unless the context otherwise requires, when used herein the following terms
shall have the meaning indicated:

“Additional Rights” has the meaning set forth in Section 4 hereof.



--------------------------------------------------------------------------------

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly through one or more intermediaries Controls, is
controlled by, or is under common control with, such Person.

“Board” shall mean the Board of Directors of Company.

“Business Day” other than a Saturday or Sunday, on which banks in New York City
are open for the general transaction of business.

“Change of Control” shall be deemed to have occurred if, at any time (i) any
Person or any Persons acting together that would constitute a “group” for
purposes of Section 13(d) under the Exchange Act, or any successor provision
thereto, shall acquire beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act, or any successor provision thereto) in a single
transaction or a series of related transactions, of more than 50% of the
aggregate voting power of the Company; (ii) the Company merges into or
consolidates with any other Person, or any Person merges into or consolidates
with the Company and, after giving effect to such transaction, the stockholders
of the Company immediately prior to such transaction own less than 50% of the
aggregate voting power of the Company or the successor entity of such
transaction; (iii) the Company sells or transfers its assets, as an entirety or
substantially as an entirety, to another Person, or (iv) the Persons who were
directors of the Company as of the Closing Date (together with any new directors
whose election or appointment was approved by the directors then in office who
were either directors as of the Closing Date or whose election or appointment
was previously approved) ceasing to constitute a majority of the Company’s board
of directors or the board of directors of the surviving or resulting entity (or
its parent).

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Common Stock” shall mean the Common Stock, par value $0.00001 per share, of the
Company or any securities into which shares of Common Stock may be reclassified
after the date hereof.

“Company” has the meaning set forth in the first paragraph hereof.

“Company Notes” has the meaning set forth in the third paragraph hereof.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Price” shall mean initially $1.26 per share, subject to adjustment
as provided in Section 4.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
this Note.

 

2



--------------------------------------------------------------------------------

“Convertible Securities” has the meaning set forth in Section 4 hereof.

“Event of Default” has the meaning set forth in Section 6 hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Issuances” has the meaning set forth in Section 4(j) hereof.

“Forced Redemption Date” has the meaning set forth in Section 3(b) hereof.

“Forced Redemption Notice” has the meaning set forth in Section 3(b) hereof.

“Forced Redemption Price” has the meaning set forth in Section 3(b) hereof.

“Hedging Agreement” means any interest rate swap, collar, cap, floor or forward
rate agreement or other agreement regarding the hedging of interest rate risk
exposure executed in connection with hedging the interest rate exposure of any
Person and any confirming letter executed pursuant to such agreement, all as
amended, supplemented, restated or otherwise modified from time to time.

“Holder” has the meaning set forth in the first paragraph hereof.

“Indebtedness” means any liability or obligation (i) for borrowed money, other
than trade payables incurred in the ordinary course of business, (ii) evidenced
by bonds, debentures, notes, or other similar instruments, (iii) in respect of
letters of credit or other similar instruments (or reimbursement obligations
with respect thereto), except letters of credit or other similar instruments
issued to secure payment of trade payables or obligations in respect of workers’
compensation, unemployment insurance and other social security laws or
regulation, all arising in the ordinary course of business consistent with past
practices, (iv) to pay the deferred purchase price of property or services,
except trade payables arising in the ordinary course of business consistent with
past practices, (v) as lessee under capitalized leases, (vi) secured by a Lien
on any asset of the Company or a Subsidiary, whether or not such obligation is
assumed by the Company or such Subsidiary.

“Interest Payment Date” has the meaning set forth in the first paragraph hereof.

“Interest Record Date” has the meaning set forth in the first paragraph hereof.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit to, any other
Person (including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of

 

3



--------------------------------------------------------------------------------

business; (c) the entering into of any guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

“Investors” has the meaning set forth in the Purchase Agreement.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any of the foregoing).

“Majority Holders” has the meaning set forth in Section 8 hereof.

“Market Price”, as of a particular date (the “Valuation Date”), shall mean the
following: (a) if the Common Stock is then listed on the Nasdaq Global Market or
the Nasdaq Capital Market (“Nasdaq”) or another national stock exchange, the
closing sale price of one share of Common Stock on such exchange on the last
Trading Day prior to the Valuation Date; (b) if the Common Stock is then quoted
on the National Association of Securities Dealers, Inc. OTC Bulletin Board (the
“Bulletin Board”) or such similar quotation system or association, the closing
sale price of one share of Common Stock on the Bulletin Board or such other
quotation system or association on the last Trading Day prior to the Valuation
Date or, if no such closing sale price is available, the average of the high bid
and the low asked price quoted thereon on the last trading day prior to the
Valuation Date; (c) if such security is then included in the “pink sheets,” the
closing sale price of one share of Common Stock on the “pink sheets” on the last
Trading Day prior to the Valuation Date or, if no such closing sale price is
available, the average of the high bid and the low ask price quoted on the “pink
sheets” as of the end of the last Trading Day prior to the Valuation Date; or
(d) if the Common Stock is not then listed on a national stock exchange or
quoted on the Bulletin Board, the “pink sheets” or such other quotation system
or association, the fair market value of one share of Common Stock as of the
Valuation Date, as determined in good faith by the Board of Directors of the
Company and the Holder. If the Common Stock is not then listed on a national
securities exchange or quoted on the Bulletin Board, the “pink sheets” or other
quotation system or association, the Board of Directors of the Company shall
respond promptly, in writing, to an inquiry by the Holder as to the fair market
value of a share of Common Stock as determined by the Board of Directors of the
Company. In the event that the Board of Directors of the Company and the Holder
are unable to agree upon the fair market value in respect of subpart (d) of this
paragraph, the Company and the Holder shall jointly select an appraiser, who is
experienced in such matters. The decision of such appraiser shall be final and
conclusive, and the cost of such appraiser shall be borne equally by the Company
and the Holder.

“Note” has the meaning set forth in the first paragraph hereof.

“Options” has the meaning set forth in Section 4 hereof.

“Permitted Indebtedness” means:

(a) Unsecured Indebtedness existing on the Closing Date and refinancings,
renewals and extensions of any such Indebtedness if (i) the average life to
maturity thereof is

 

4



--------------------------------------------------------------------------------

greater than or equal to that of the Indebtedness being refinanced or extended
(ii) the principal amount thereof or interest payable thereon is not increased,
and (iii) the terms thereof are not less favorable to the Company or the
Subsidiary incurring such Indebtedness than the Indebtedness being refinanced,
renewed or extended;

(b) Secured Indebtedness to a bank or other institutional lender on terms and
conditions satisfactory to the Majority Holders; provided, however, that the
aggregate principal amount of Indebtedess permitted pursuant to this clause
(b) shall not exceed $5,000,000;

(c) Unsecured Indebtedness which ranks pari passu with the Notes as to payment
or upon liquidation with the Notes; provided, however, that the aggregate
principal amount of Indebtedess permitted pursuant to this clause (c) and clause
(d) below shall not exceed $1,000,000;

(d) Indebtedness representing the deferred purchase price of property and
capital lease obligations ; provided, however, that the aggregate principal
amount of Indebtedess permitted pursuant to this clause (d) and clause (c) above
shall not exceed $1,000,000;

(e) Guaranties by any Subsidiary of any “Permitted Indebtedness” of the Company
or another Subsidiary; and

(f) Indebtedness of the Company to any wholly owned Subsidiary and Indebtedness
of any wholly owned Subsidiary to the Company or another wholly owned Subsidiary
which constitutes “Permitted Indebtedness.”

“Permitted Investments” means:

(a) direct obligations of the United States of America, or of any agency
thereof, or obligations guaranteed as to principal and interest by the United
States of America, or of any agency thereof, in either case maturing not more
than 90 days from the date of acquisition thereof;

(b) certificates of deposit issued by any bank or trust company organized under
the laws of the United States of America or any State thereof and having
capital, surplus and undivided profits of at least $500,000,000, maturing not
more than 90 days from the date of acquisition thereof;

(c) commercial paper rated A-1 or better or P-1 by Standard & Poor’s Ratings
Services or Moody’s Investors Services, Inc., respectively, maturing not more
than 90 days from the date of acquisition thereof; in each case so long as the
same (x) provide for the payment of principal and interest (and not principal
alone or interest alone) and (y) are not subject to any contingency regarding
the payment of principal or interest.

“Permitted Liens” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in good faith and for which adequate reserves have been established on the
Company’s books and records in accordance with U.S. generally accepted
accounting principles, consistently applied;

 

5



--------------------------------------------------------------------------------

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or that are being
contested in good faith and by appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Subsidiaries; and

(f) Liens granted to secure the obligations of the Company or any Subsidiary
under any Indebtedness permitted under clause (b) or clause (c) of the
definition of “Permitted Indebtedness;” provided, however, that in the case of
clause (c) only, the Lien is limited to the property acquired or so financed
(and any accessions thereto and proceeds thereof).

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Purchase Agreement” means the Purchase Agreement, dated as of July 18, 2007, by
and among the Company and the Investors as that agreement may be amended from
time to time in accordance with its terms.

“Registration Rights Agreement” shall mean the Registration Rights Agreement,
dated as of July 19, 2007, and as that agreement may be amended from time to
time, by and among the Company and the Investors.

“Restricted Payment” has the meaning set forth in Section 5(b)(iv) hereof.

“Stated Maturity Date” has the meaning set forth in the first paragraph hereof.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

6



--------------------------------------------------------------------------------

“Trading Day” means (i) if the relevant stock or security is listed or admitted
for trading on The New York Stock Exchange, Inc., Nasdaq or any other national
securities exchange, a day on which such exchange is open for business; (ii) if
the relevant stock or security is quoted on a system of automated dissemination
of quotations of securities prices, a day on which trades may be effected
through such system; or (iii) if the relevant stock or security is not listed or
admitted for trading on any national securities exchange or quoted on any system
of automated dissemination of quotation of securities prices, a day on which the
relevant stock or security is traded in a regular way in the over-the-counter
market and for which a closing bid and a closing asked price for such stock or
security are available, shall mean a day, other than a Saturday or Sunday, on
which The New York Stock Exchange, Inc. is open for trading.

“Trigger Issuance” has the meaning set forth in Section 4(i) hereof.

2. Purchase Agreement. This Note is one of the several 8% Convertible Notes of
the Company issued pursuant to the Purchase Agreement (the “Company Notes”).
This Note is subject to the terms and conditions of, and entitled to the benefit
of, the provisions of the Purchase Agreement. Defined terms used herein have the
respective meanings ascribed thereto in the Purchase Agreement unless otherwise
defined herein. This Note is transferable and assignable to any Person to whom
such transfer is permissible under the Purchase Agreement and applicable law.
The Company agrees to issue from time to time a replacement Note in the form
hereof to facilitate such transfers and assignments. In addition, after delivery
of an indemnity in form and substance reasonably satisfactory to the Company,
the Company also agrees to promptly issue a replacement Note if this Note is
lost, stolen, mutilated or destroyed.

3. Prepayment; Forced Conversion; Forced Redemption. Except as provided in this
Section 3, this Note shall not be prepayable or redeemable by the Company prior
to the Stated Maturity Date.

(a) Subject to the provisions of this clause (a), in the event that the closing
bid price of a share of Common Stock as traded on Nasdaq (or such other exchange
or stock market on which the Common Stock may then be listed or quoted) equals
or exceeds $2.52 (appropriately adjusted for any stock split, reverse stock
split, stock dividend or other reclassification or combination of the Common
Stock occurring after the date hereof) for twenty (20) consecutive trading days
commencing on or after the 18-month anniversary of the Closing Date, the
Company, upon prior written notice given to Holder within one Business Day
following the end of such twenty (20) trading day period, may automatically and
without any action on the part of the Holder convert all or any portion of the
principal amount of this Note, together with all accrued and unpaid interest on
the portion of this Note being converted, at the Conversion Price then in
effect; provided that (i) such conversion applies to all of the Company Notes
then outstanding on the same terms, (ii) all of the shares of Common Stock
issuable hereunder upon such conversion either (A) are registered pursuant to an
effective Registration Statement (as defined in the Registration Rights
Agreement) which has not been suspended and for which no stop order is in
effect, and pursuant to which the Holder is able to sell such shares of Common
Stock immediately following such conversion or (B) no longer constitute
Registrable Securities (as defined in the Registration Rights Agreement).

 

7



--------------------------------------------------------------------------------

(b) From and after the occurrence of Change of Control, the Majority Holders
shall have the right to require the Company to redeem all, but not less than
all, of the Company Notes at a redemption price equal 108% of the principal
amount of the Company Notes, plus any accrued and unpaid interest (the “Forced
Redemption Price”); provided that such redemption applies to all of the Company
Notes then outstanding on the same terms. In the event that the Majority Holders
elect to require the Company to redeem the Company Notes pursuant to this
Section 3(b), the Majority Holders shall deliver written notice thereof to the
Company and the other holders of the Company Notes (the “Forced Redemption
Notice”) specifying the date on which such redemption shall occur (the “Forced
Redemption Date”) which date shall not be less than ten (10) days after the date
of such Forced Redemption Notice. On the Forced Redemption Date, the Company
shall pay the Forced Redemption Price to the Holder in immediately available
funds to an account previously specified in writing by the Holder unless the
Holder has converted the principal and accrued and unpaid interest on this Note
on or prior to the Forced Redemption Date. Notwithstanding the giving of any
Forced Redemption Notice, the Holder shall have the right to convert the
principal and accrued and unpaid interest on this Note pursuant to Section 4 at
any time on or prior to 5:00 p.m., New York time, on the Forced Redemption Date.
The Holder shall not be required to surrender this Note prior to payment of the
Forced Redemption Price. Unless the principal and interest on this Note are
converted pursuant to Section 4 prior to the Forced Redemption Date, upon the
indefeasible payment in full of the Forced Redemption Price to the Holder as
provided in this Section 3, this Note shall be deemed to have been paid in full
and shall no longer be outstanding for any purpose.

4. Conversion.

(a) Prior to the Stated Maturity Date, the Holder shall have the right, at its
option at any time, to convert some or all of the Note into such number of fully
paid and nonassessable shares of Common Stock as is obtained by: (i) adding
(A) the principal amount of this Note to be converted and (B) the amount of any
accrued but unpaid interest with respect to such portion of this Note to be
converted; and (ii) dividing the result obtained pursuant to clause (i) above by
the Conversion Price then in effect. The rights of conversion set forth in this
Section 4 shall be exercised by the Holder by giving written notice to the
Company that the Holder elects to convert a stated amount of this Note into
Common Stock and by surrender of this Note (or, in lieu thereof, by delivery of
an appropriate lost security affidavit in the event this Note shall have been
lost or destroyed) to the Company at its principal office (or such other office
or agency of the Company as the Company may designate by notice in writing to
the Holder) at any time on the date set forth in such notice (which date shall
not be earlier than the Company’s receipt of such notice), together with a
statement of the name or names (with address) in which the certificate or
certificates for shares of Common Stock shall be issued.

(b) Promptly after receipt of the written notice referred to in Section 4(a)
above and surrender of this Note (or, in lieu thereof, by delivery of an
appropriate lost security affidavit in the event this Note shall have been lost
or destroyed), but in no event more than three (3) Business Days thereafter, the
Company shall issue and deliver, or cause to be issued and delivered, to the
Holder, registered in such name or names as the Holder may direct in writing, a
certificate or certificates for the number of whole shares of Common Stock
issuable upon the conversion of such portion of this Note. To the extent
permitted by law, such conversion shall be deemed to have been effected, and the
Conversion Price shall be determined, as of the close

 

8



--------------------------------------------------------------------------------

of business on the date on which such written notice shall have been received by
the Company and this Note shall have been surrendered as aforesaid (or, in lieu
thereof, an appropriate lost security affidavit has been delivered to the
Company), and at such time, the rights of the Holder shall cease with respect to
the principal amount of the Notes being converted, and the Person or Persons in
whose name or names any certificate or certificates for shares of Common Stock
shall be issuable upon such conversion shall be deemed to have become the holder
or holders of record of the shares represented thereby.

(c) No fractional shares shall be issued upon any conversion of this Note into
Common Stock. If any fractional share of Common Stock would, except for the
provisions of the first sentence of this Section 4(c), be delivered upon such
conversion, the Company, in lieu of delivering such fractional share, shall pay
to the Holder an amount in cash equal to the Market Price of such fractional
share of Common Stock. In case the principal amount of this Note exceeds the
principal amount being converted, the Company shall, upon such conversion,
execute and deliver to the Holder, at the expense of the Company, a new Note for
the principal amount of this Note surrendered which is not to be converted.

(d) If the Company shall, at any time or from time to time while this Note is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares or issue by reclassification of its outstanding shares
of Common Stock any shares of its capital stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then (i) the Conversion Price in effect
immediately prior to the date on which such change shall become effective shall
be adjusted by multiplying such Conversion Price by a fraction, the numerator of
which shall be the number of shares of Common Stock outstanding immediately
prior to such change and the denominator of which shall be the number of shares
of Common Stock outstanding immediately after giving effect to such change and
(ii) the number of Conversion Shares issuable upon conversion of this Note shall
be adjusted by multiplying the number of Conversion Shares issuable upon
conversion of this Note immediately prior to the date on which such change shall
become effective by a fraction, the numerator of which is shall be the
Conversion Price in effect immediately prior to the date on which such change
shall become effective and the denominator of which shall be the Conversion
Price in effect immediately after giving effect to such change, calculated in
accordance with clause (i) above. Such adjustments shall be made successively
whenever any event listed above shall occur.

(e) If any capital reorganization, reclassification of the capital stock of the
Company, consolidation or merger of the Company with another corporation in
which the Company is not the survivor, or sale, transfer or other disposition of
all or substantially all of the Company’s assets to another Person shall be
effected, then, as a condition of such reorganization, reclassification,
consolidation, merger, sale, transfer or other disposition, lawful and adequate
provision shall be made whereby the Holder shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions herein
specified and in lieu of the Conversion Shares immediately theretofore issuable
upon conversion of this Note such shares of stock, securities or assets as would
have been issuable or payable with respect to or in exchange for a number of
Conversion Shares equal to the number of Conversion Shares immediately

 

9



--------------------------------------------------------------------------------

theretofore issuable upon conversion of this Note, had such reorganization,
reclassification, consolidation, merger, sale, transfer or other disposition not
taken place, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Holder to the end that the provisions
hereof (including, without limitation, provision for adjustment of the
Conversion Price) shall thereafter be applicable, as nearly equivalent as may be
practicable in relation to any shares of stock, securities or assets thereafter
deliverable upon the conversion hereof. The Company shall not effect any such
consolidation, merger, sale, transfer or other disposition unless prior to or
simultaneously with the consummation thereof the successor corporation (if other
than the Company) resulting from such consolidation or merger, or the
corporation purchasing or otherwise acquiring such assets or other appropriate
corporation or entity shall assume the obligation to deliver to the Holder, at
the last address of the Holder appearing on the books of the Company, such
shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase, without regard to any
conversion limitation specified in Section 4, and the other obligations under
this Note. The provisions of this paragraph (e) shall similarly apply to
successive reorganizations, reclassifications, consolidations, mergers, sales,
transfers or other dispositions.

(f) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock (including any such distribution
made in connection with a consolidation or merger in which the Company is the
continuing corporation) of evidences of indebtedness or assets (other than cash
dividends or cash distributions payable out of consolidated earnings or earned
surplus or dividends or distributions referred to in Section 4(e)), or
subscription rights or warrants, the Conversion Price to be in effect after such
payment date shall be determined by multiplying the Conversion Price in effect
immediately prior to such payment date by a fraction, the numerator of which
shall be the total number of shares of Common Stock outstanding multiplied by
the Market Price of Common Stock immediately prior to such payment date, less
the fair market value (as determined by the Board in good faith) of said assets
or evidences of indebtedness so distributed, or of such subscription rights or
warrants, and the denominator of which shall be the total number of shares of
Common Stock outstanding multiplied by such Market Price immediately prior to
such payment date. Such adjustment shall be made successively whenever such a
payment date is fixed.

(g) An adjustment to the Conversion Price shall become effective immediately
after the payment date in the case of each dividend or distribution and
immediately after the effective date of each other event which requires an
adjustment.

(h) In the event that, as a result of an adjustment made pursuant to this
Section 4, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon conversion of this Note shall be subject thereafter to
adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions contained in this Note.

(i) Except as provided in Section 4(j) hereof, if and whenever the Company shall
issue or sell, or is, in accordance with any of Sections 4(i)(i) through
4(i)(vii) hereof, deemed to have issued or sold, any Additional Shares of Common
Stock (as defined below) for no consideration or for a consideration per share
less than the Conversion Price in effect immediately prior to the time of such
issuance or sale, then and in each such case (a “Trigger Issuance”) the
then-existing Conversion Price, shall be reduced, as of the close of business on
the effective date of the Trigger Issuance, to a price determined as follows:

 

Adjusted Conversion Price

 

=

   (A x B) + D            A+C

 

10



--------------------------------------------------------------------------------

where

“A” equals the number of shares of Common Stock outstanding, including
Additional Shares of Common Stock (as defined below) deemed to be issued
hereunder, immediately preceding such Trigger Issuance;

“B” equals the Conversion Price in effect immediately preceding such Trigger
Issuance;

“C” equals the number of Additional Shares of Common Stock issued or deemed
issued hereunder as a result of the Trigger Issuance; and

“D” equals the aggregate consideration, if any, received or deemed to be
received by the Company upon such Trigger Issuance;

provided, however, that in no event shall the Conversion Price after giving
effect to such Trigger Issuance be greater than the Conversion Price in effect
prior to such Trigger Issuance.

For purposes of this subsection (i), “Additional Shares of Common Stock” shall
mean all shares of Common Stock issued or sold by the Company or deemed to be
issued or sold pursuant to this subsection (i), other than Excluded Issuances
(as defined in subsection (j) hereof).

For purposes of this Section 4(i), the following subsections (i)(i) to (i)(viii)
shall also be applicable (subject, in each such case, to the provisions of
Section 4(j) hereof):

(i) In case at any time the Company shall in any manner grant (directly and not
by assumption in a merger or otherwise) any warrants or other rights to
subscribe for or to purchase, or any options for the purchase of, Common Stock
or any stock or security convertible into or exchangeable for Common Stock (such
warrants, rights or options being called “Options” and such convertible or
exchangeable stock or securities being called “Convertible Securities”) whether
or not such Options or the right to convert or exchange any such Convertible
Securities are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of such Convertible Securities (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting of such Options, plus (y) the aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(z), in the case of such Options which relate to Convertible Securities, the
aggregate amount of additional consideration, if any, payable upon the issuance
or sale of such Convertible Securities and upon the conversion or exchange
thereof, by (ii) the total maximum number of shares of Common Stock issuable
upon the

 

11



--------------------------------------------------------------------------------

exercise of such Options or upon the conversion or exchange of all such
Convertible Securities issuable upon the exercise of such Options) shall be less
than the Conversion Price immediately prior to the time of the granting of such
Options, then the total number of shares of Common Stock issuable upon the
exercise of such Options or upon conversion or exchange of the total amount of
such Convertible Securities issuable upon the exercise of such Options shall be
deemed to have been issued for such price per share as of the date of granting
of such Options or the issuance of such Convertible Securities and thereafter
shall be deemed to be outstanding for purposes of adjusting the Conversion
Price. Except as otherwise provided in subsection 4(i)(iii), no adjustment of
the Conversion Price shall be made upon the actual issuance of such Common Stock
or of such Convertible Securities upon exercise of such Options or upon the
actual issuance of such Common Stock upon conversion or exchange of such
Convertible Securities.

(ii) In case the Company shall in any manner issue (directly and not by
assumption in a merger or otherwise) or sell any Convertible Securities, whether
or not the rights to exchange or convert any such Convertible Securities are
immediately exercisable, and the price per share for which Common Stock is
issuable upon such conversion or exchange (determined by dividing (i) the sum
(which sum shall constitute the applicable consideration) of (x) the total
amount received or receivable by the Company as consideration for the issuance
or sale of such Convertible Securities, plus (y) the aggregate amount of
additional consideration, if any, payable to the Company upon the conversion or
exchange thereof, by (ii) the total number of shares of Common Stock issuable
upon the conversion or exchange of all such Convertible Securities) shall be
less than the Conversion Price immediately prior to the time of such issuance or
sale, then the total maximum number of shares of Common Stock issuable upon
conversion or exchange of all such Convertible Securities shall be deemed to
have been issued for such price per share as of the date of the issuance or sale
of such Convertible Securities and thereafter shall be deemed to be outstanding
for purposes of adjusting the Conversion Price, provided that (a) except as
otherwise provided in subsection 4(i)(iii), no adjustment of the Conversion
Price shall be made upon the actual issuance of such Common Stock upon
conversion or exchange of such Convertible Securities and (b) no further
adjustment of the Conversion Price shall be made by reason of the issuance or
sale of Convertible Securities upon exercise of any Options to purchase any such
Convertible Securities for which adjustments of the Conversion Price have been
made pursuant to the other provisions of Section 4(j).

(iii) Upon the happening of any of the following events, namely, if the purchase
price provided for in any Option referred to in subsection 4(i)(i) hereof, the
additional consideration, if any, payable upon the conversion or exchange of any
Convertible Securities referred to in subsections 4(i)(i) or 4(i)(ii), or the
rate at which Convertible Securities referred to in subsections 4(i)(i) or
4(i)(ii) are convertible into or exchangeable for Common Stock shall change at
any time (including, but not limited to, changes under or by reason of
provisions designed to protect against dilution), the Conversion Price in effect
at the time of such event shall forthwith be readjusted to the Conversion Price
which would have been in effect at such time had such Options or Convertible
Securities still outstanding provided for such changed purchase price,
additional consideration or conversion rate, as the case may be, at the time
initially granted, issued or sold. On the termination of any Option for which
any adjustment was made pursuant to this subsection 4(i) or any right to convert
or exchange Convertible Securities for which any adjustment was made pursuant to
this subsection 4(i) (including without limitation upon the redemption or
purchase for consideration of such Convertible Securities by the

 

12



--------------------------------------------------------------------------------

Company), the Conversion Price then in effect hereunder shall forthwith be
changed to the Conversion Price which would have been in effect at the time of
such termination had such Option or Convertible Securities, to the extent
outstanding immediately prior to such termination, never been issued.

(iv) Subject to the provisions of this Section 4(i), in case the Company shall
declare a dividend or make any other distribution upon any stock of the Company
(other than the Common Stock) payable in Common Stock, Options or Convertible
Securities, then any Common Stock, Options or Convertible Securities, as the
case may be, issuable in payment of such dividend or distribution shall be
deemed to have been issued or sold without consideration; provided, that if any
adjustment is made to the Conversion Price as a result of a declaration of a
dividend and such dividend is rescinded, the Conversion Price shall be
appropriately readjusted to the Conversion Price in effect had such dividend not
been declared.

(v) In case any shares of Common Stock, Options or Convertible Securities shall
be issued or sold for cash, the consideration received therefor shall be deemed
to be the net amount received by the Company therefor, after deduction therefrom
of any expenses incurred or any underwriting commissions or concessions paid or
allowed by the Company in connection therewith. In case any shares of Common
Stock, Options or Convertible Securities shall be issued or sold for a
consideration other than cash, the amount of the consideration other than cash
received by the Company shall be deemed to be the fair value of such
consideration as determined in good faith by the Board, after deduction of any
expenses incurred or any underwriting commissions or concessions paid or allowed
by the Company in connection therewith. In case any Options shall be issued in
connection with the issuance and sale of other securities of the Company,
together comprising one integral transaction in which no specific consideration
is allocated to such Options by the parties thereto, such Options shall be
deemed to have been issued for such consideration as determined in good faith by
the Board of Directors of the Company. If Common Stock, Options or Convertible
Securities shall be issued or sold by the Company and, in connection therewith,
other Options or Convertible Securities (the “Additional Rights”) are issued,
then the consideration received or deemed to be received by the Company shall be
reduced by the fair market value of the Additional Rights (as determined using
the Black-Scholes option pricing model or another method mutually agreed to by
the Company and the Holder). The Board shall respond promptly, in writing, to an
inquiry by the Holder as to the fair market value of the Additional Rights. In
the event that the Board and the Holder are unable to agree upon the fair market
value of the Additional Rights, the Company and the Holder shall jointly select
an appraiser, who is experienced in such matters. The decision of such appraiser
shall be final and conclusive, and the cost of such appraiser shall be borne
evenly by the Company and the Holder.

(vi) In case the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them (i) to receive a dividend or other
distribution payable in Common Stock, Options or Convertible Securities or
(ii) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issuance
or sale of the shares of Common Stock deemed to have been issued or sold upon
the declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

 

13



--------------------------------------------------------------------------------

(vii) The number of shares of Common Stock outstanding at any given time shall
not include shares owned or held by or for the account of the Company or any of
its wholly-owned subsidiaries, and the disposition of any such shares (other
than the cancellation or retirement thereof) shall be considered an issuance or
sale of Common Stock for the purpose of this subsection (i).

(viii) Notwithstanding any other provision in this subsection (i) to the
contrary, if a reduction in the Conversion Price pursuant to this subsection
(i) (other than as set forth in this clause (viii)) would require the Company to
obtain stockholder approval of the transactions contemplated by the Purchase
Agreement to be consummated on the Closing Date pursuant to Nasdaq Marketplace
Rule 4350(i) and such stockholder approval has not been obtained, (i) the
Conversion Price shall be reduced to the maximum extent that would not require
stockholder approval under such Rule, and (ii) the Company shall use its
commercially reasonable efforts to obtain such stockholder approval as soon as
reasonably practicable, including by calling a special meeting of stockholders
to vote on such Conversion Price adjustment. This provision shall not restrict
the number of shares of Common Stock which a Holder may receive or beneficially
own in order to determine the amount of securities or other consideration that
such Holder may receive in the event of a transaction contemplated by Section 4
of this Note.

(j) Anything herein to the contrary notwithstanding, the Company shall not be
required to make any adjustment of the Conversion Price in the case of the
issuance of (A) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Company in connection with
their service as directors of the Company, their employment by the Company or
their retention as consultants by the Company pursuant to an equity compensation
program approved by the Board of Directors of the Company or the compensation
committee of the Board of Directors of the Company, (B) shares of Common Stock
issued upon the conversion or exercise of Options or Convertible Securities
issued prior to the date hereof, provided such securities are not amended after
the date hereof to increase the number of shares of Common Stock issuable
thereunder or to lower the exercise or conversion price thereof, (C) securities
issued pursuant to the Purchase Agreement and securities issued upon the
exercise or conversion of those securities, (D) shares of Common Stock issued or
issuable by reason of a dividend, stock split or other distribution on shares of
Common Stock (but only to the extent that such a dividend, split or distribution
results in an adjustment in the Conversion Price pursuant to the other
provisions of this Note) and (E) securities issued pursuant to a joint venture
or other partnering arrangement involving the joint undertaking of a business
venture, the primary purpose of which is not the raising of capital
(collectively, “Excluded Issuances”).

(k) In case at any time:

(i) the Company shall declare any dividend upon its Common Stock or any other
class or series of capital stock of the Company payable in cash or stock or make
any other distribution to the holders of its Common Stock or any such other
class or series of capital stock;

(ii) the Company shall offer for subscription pro rata to the holders of its
Common Stock or any other class or series of capital stock of the Company any
additional shares of stock of any class or other rights; or

 

14



--------------------------------------------------------------------------------

(iii) there shall be any capital reorganization or reclassification of the
capital stock of the Company, any acquisition or a liquidation, dissolution or
winding up of the Company;

then, in any one or more of said cases, the Company shall give, by delivery in
person or by certified or registered mail, return receipt requested, addressed
to the Holder at the address of such Holder as shown on the books of the
Company, (a) at least 20 Business Days’ prior written notice of the date on
which the books of the Company shall close or a record shall be taken for such
dividend, distribution or subscription rights or for determining rights to vote
in respect of any event set forth in clause (iii) of this Section 4(k) and
(b) in the case of any event set forth in clause (iii) of this Section 4(k), at
least 20 Business Days’ prior written notice of the date when the same shall
take place. Such notice in accordance with the foregoing clause (a) shall also
specify, in the case of any such dividend, distribution or subscription rights,
the date on which the holders of Common Stock or such other class or series of
capital stock shall be entitled thereto and such notice in accordance with the
foregoing clause (b) shall also specify the date on which the holders of Common
Stock and such other series or class of capital stock shall be entitled to
exchange their Common Stock and other stock for securities or other property
deliverable upon consummation of the applicable event set forth in clause
(iii) of this Section 4(k).

(l) Upon any adjustment of the Conversion Price, then and in each such case the
Company shall give prompt written notice thereof, by delivery in person or by
certified or registered mail, return receipt requested, addressed to the Holder
at the address of such Holder as shown on the books of the Company, which notice
shall state the Conversion Price resulting from such adjustment and setting
forth in reasonable detail the method upon which such calculation is based.

(m) The Company shall at all times reserve and keep available out of its
authorized Common Stock, solely for the purpose of issuance upon conversion of
this Note as herein provided, such number of shares of Common Stock as shall
then be issuable upon the conversion of this Note. The Company covenants that
all shares of Common Stock which shall be so issued shall be duly and validly
issued and fully paid and nonassessable, and free from all taxes, liens and
charges with respect to the issue thereof, and, without limiting the generality
of the foregoing, and that the Company will from time to time take all such
action as may be requisite to assure that the par value per share of the Common
Stock is at all times equal to or less than the Conversion Price in effect at
the time. The Company shall take all such action as may be necessary to assure
that all such shares of Common Stock may be so issued without violation of any
applicable law or regulation, or of any requirement of any national securities
exchange or trading market upon which the Common Stock may be listed. The
Company shall not take any action which results in any adjustment of the
Conversion Price if the total number of shares of Common Stock issued and
issuable after such action upon conversion of this Note would exceed the total
number of shares of Common Stock then authorized by the Company’s Certificate of
Incorporation.

(n) The issuance of certificates for shares of Common Stock upon conversion of
this Note shall be made without charge to the holders thereof for any issuance
tax in respect thereof, provided that the Company shall not be required to pay
any tax which may be payable in respect of any transfer involved in the issuance
and delivery of any certificate in a name other

 

15



--------------------------------------------------------------------------------

than that of the Holder. When the Company is required to issue Conversion Shares
hereunder, if: (1) certificates representing such Conversion Shares are not
delivered to the Holder within three (3) Business Days of date on which such
conversion is effective and (2) prior to the time such certificates are
received, the Holder, or any third party on behalf of such Holder or for the
Holder’s account, purchases (in an open market transaction or otherwise) shares
of Common Stock to deliver in satisfaction of a sale by the Holder of such
certificates (a “Buy-In”), then the Company shall pay in cash to the Holder (for
costs incurred either directly by such Holder or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceeds the proceeds
received by the Holder as a result of the sale to which such Buy-In relates. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In.

(o) The Company will not at any time close its transfer books against the
transfer, as applicable, of this Note or of any shares of Common Stock issued or
issuable upon the conversion of this Note in any manner which interferes with
the timely conversion of this Note, except as may otherwise be required to
comply with applicable securities laws.

5. Covenants.

(a) So long as any amount due under this Note is outstanding and until the
earlier of (i) the indefeasible payment in full of all amounts payable by the
Company hereunder and (ii) the conversion of this Note:

(i) The Company shall and shall cause each of its Subsidiaries to (A) carry on
and conduct its business in substantially the same manner and in substantially
the same fields of enterprise as it is presently conducting, (B) do all things
necessary to remain duly organized, validly existing, and in good standing as a
domestic corporation under the laws of its state of incorporation and
(C) maintain all requisite authority to conduct its business in those
jurisdictions in which its business is conducted.

(ii) The Company shall promptly notify the Holder of the occurrence of any Event
of Default or any event which, with the giving of notice, the lapse of time or
both would constitute an Event of Default, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action
(if any) which is proposed to be taken with respect thereto.

(iii) The Company shall promptly notify the Holder of any action, suit or
proceeding at law or in equity or by or before any governmental instrumentality
or other agency against the Company or any Subsidiary or to which the Company or
any Subsidiary may be subject which alleges damages in excess of One Hundred
Thousand United States Dollars ($100,000).

(iv) The Company shall promptly notify the Holder of any default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any agreement or instrument to which the Company or any
Subsidiary is a party which default could reasonably be expected to have a
Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

(v) The Company shall and shall cause each Subsidiary to pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or property, except those that are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been set aside.

(vi) The Company shall and shall cause each Subsidiary to all times maintain
with financially sound and reputable insurance companies insurance covering its
assets and its businesses in such amounts and covering such risks (including,
without limitation, hazard, business interruption and public liability) as is
consistent with sound business practice and as may be obtained at commercially
reasonable rates.

(vii) The Company shall and shall cause each Subsidiary to comply with all laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which they may be subject except where the failure to so comply could not
reasonably be expected to have a Material Adverse Effect.

(viii) The Company shall and shall cause each Subsidiary to use commercially
reasonable efforts to do all things necessary to maintain, preserve, protect and
keep its properties in good repair, working order and condition and use
commercially reasonable efforts to make all necessary and proper repairs,
renewals and replacements so that its business carried on in connection
therewith may be properly conducted.

(ix) At its own expense, the Company shall and shall cause each Subsidiary to
make, execute, endorse, acknowledge, file and/or deliver any documents and take
all commercially reasonable actions necessary or required to maintain its
ownership rights in its Intellectual Property, including, without limitation,
(i) any action reasonably required to protect the Intellectual Property in
connection with any infringement, suspected infringement, passing off, act of
unfair competition or other unlawful interference with the rights of the Company
or any Subsidiary in and to such Intellectual Property, and (ii) any
registrations with the United States Patent & Trademark Office and any
corresponding foreign patent and/or trademark office required for the Company or
any Subsidiary to carry on its business as presently conducted and as presently
proposed to be conducted. Except for non-exclusive licenses granted in the
ordinary course of business, the Company shall not and shall cause each
Subsidiary not to transfer, assign or otherwise convey the Intellectual
Property, any registrations or applications thereof and all goodwill associated
therewith, to any person or entity.

(b) So long as any amount due under this Note is outstanding and until the
earlier of (i) the indefeasible payment in full of all amounts payable by the
Company hereunder and (ii) the conversion of this Note, without the prior
written consent of the Majority Holders (for purposes of this Section 5(b), any
Company Notes held by any employee, director or officer of the Company or any
Subsidiary shall not be deemed to be outstanding):

(i) The Company shall not and shall cause each Subsidiary not to create, incur,
guarantee, issue, assume or in any manner become liable in respect of any
Indebtedness, other than Permitted Indebtedness.

 

17



--------------------------------------------------------------------------------

(ii) The Company shall not and shall cause each Subsidiary not to create, incur,
assume or suffer to exist any Lien upon any of its property, whether now owned
or hereafter acquired other than (i) Permitted Liens and (ii) Liens securing
Indebtedness permitted pursuant to clause (b) of the definition of Permitted
Indebtedness. The Company shall not, and shall cause each Subsidiary not to, be
bound by any agreement which limits the ability of the Company or any Subsidiary
to grant Liens.

(iii) The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, enter into or permit to exist any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service (other than service as
an employee)) with, or for the benefit of, any of its Affiliates other than a
wholly owned Subsidiary, except for compensation arrangement with directors and
employees of the Company or any Subsidiary entered into in the ordinary course
of business consistent with past practice and consulting arrangements with
directors approved by the Board.

(iv) The Company shall not, and shall cause each of its Subsidiaries not to,
directly or indirectly, declare or pay any dividends on account of any shares of
any class or series of its capital stock now or hereafter outstanding, or set
aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of its
capital stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or pay any interest, premium if any, or principal of any Indebtedness or
redeem, retire, defease, repurchase or otherwise acquire any Indebtedness (or
set aside or otherwise deposit or invest any sums for such purpose) for any
consideration or apply or set apart any sum, or make any other payment in
respect thereof or agree to do any of the foregoing (each of the foregoing is
herein called a “Restricted Payment”); provided, that (i) the Company may make
payments of interest, premium if any, and principal of the Notes in accordance
with the terms hereof, (ii) provided that no Event of Default or event which,
with the giving of notice, the lapse of time or both would constitute an Event
of Default has occurred and is continuing, the Company and its Subsidiaries may
make regularly scheduled payments of interest and principal of any Permitted
Indebtedness, (iv) any Subsidiary directly or indirectly wholly owned by the
Company may pay dividends on its capital stock and (v) the Company may
repurchase capital stock from a former employee in connection with the
termination or other departure of such employee, strictly in accordance with the
terms of any agreement entered into with such employee and in effect on the
Closing Date (as defined in the Purchase Agreement), provided that (A) such
repurchase is approved by a majority of the Board, (B) payments permitted under
this clause (v) shall not exceed Five Hundred Thousand United States Dollars
($500,000) in the aggregate, and (C) no such payment may be made if an Event of
Default or an event which, with the giving of notice, the lapse of time or both
would constitute an Event of Default has occurred and is continuing or would
result from such payment.

(v) The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, engage in any line of business other than the business of
developing, marketing and selling human interface technologies and products.

(vi) The Company shall not and shall cause each Subsidiary not to make or own
any Investment in any Person, including without limitation any joint venture,
other than (A)

 

18



--------------------------------------------------------------------------------

Permitted Investments, (B) operating deposit accounts with banks, (C) Hedging
Agreements entered into in the ordinary course of the Company’s financial
planning and not for speculative purposes and (D) investments by the Company in
the capital stock of any wholly owned Subsidiary.

(vii) The Company shall not and shall cause each Subsidiary not to, directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which the Company or any Subsidiary
(a) has sold or transferred or is to sell or to transfer to any other Person, or
(b) intends to use for substantially the same purpose as any other property
which has been or is to be sold or transferred by the Company or any Subsidiary
to any Person in connection with such lease.

(viii) The Company shall not and shall cause each Subsidiary not to settle, or
agree to indemnify or defend third parties against, any material lawsuit, except
as may be required by judicial or regulatory order, the Company’s Certificate of
Incorporation and Bylaws (as in effect as of the date hereof) or by agreements
entered into prior to the date hereof on a basis consistent with past practice.
A material lawsuit shall be any lawsuit in which the amount in controversy
exceeds One Hundred Thousand United States Dollars ($100,000).

(ix) The Company shall not and shall cause each Subsidiary not to amend its
bylaws, certificate of incorporation or other charter document in a manner
adverse to the Holder, as such.

6. Event of Default. The occurrence of any of following events shall constitute
an “Event of Default” hereunder:

(a) the failure of the Company to make any payment of principal on this Note
when due, whether at maturity, upon acceleration or otherwise;

(b) the failure of the Company to make any payment of interest on this Note, or
any other amounts due under the other Transaction Documents when due, whether at
maturity, upon acceleration or otherwise, and such failure continues for more
than five (5) days;

(c) the Company and/or its Subsidiaries fail to make a required payment or
payments on Indebtedness of One Hundred Thousand United States Dollars
($100,000) or more in aggregate principal amount and such failure continues for
more than ten (10) days;

(d) there shall have occurred an acceleration of the stated maturity of any
Indebtedness of the Company or its Subsidiaries of One Hundred Thousand United
States Dollars ($100,000) or more in aggregate principal amount (which
acceleration is not rescinded, annulled or otherwise cured within ten (10) days
of receipt by the Company or a Subsidiary of notice of such acceleration);

(e) the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company as bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
title 11 of the United States Code or any other

 

19



--------------------------------------------------------------------------------

bankruptcy or insolvency law; or the Company petitions or applies to any
tribunal for the appointment of a custodian, trustee, receiver or liquidator of
the Company or of any substantial part of the assets of the Company, or
commences any proceeding relating to it under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and either (i) the Company by any
act indicates its approval thereof, consents thereto or acquiescence therein or
(ii) such petition application or proceeding is not dismissed within sixty
(60) days;

(f) a final, non-appealable judgment which, in the aggregate with other
outstanding final judgments against the Company and its Subsidiaries, exceeds
One Hundred Thousand United States Dollars ($100,000) shall be rendered against
the Company or a Subsidiary and within sixty (60) days after entry thereof, such
judgment is not discharged or execution thereof stayed pending appeal, or within
sixty (60) days after the expiration of such stay, such judgment is not
discharged; provided, however, that a judgment that provides for the payment of
royalties subsequent to the date of the judgment shall be deemed to be
discharged so long as the Company or the Subsidiary affected thereby is in
compliance with the terms of such judgment;

(g) the Company is in breach of the requirements of Section 5(b) hereof;

(h) if any representation or statement of fact made in any Transaction Document,
certificate or other document furnished to the Holder at any time by or on
behalf of the Company proves to have been false in any material respect when
made or furnished; or

(i) if the Company fails to observe or perform in any material respect any of
its covenants contained in the Transaction Documents (other than any failure
covered by Section 6(a), (b) or (g)), and such failure continues for thirty
(30) days after receipt by the Company of notice thereof.

Upon the occurrence of any such Event of Default all unpaid principal and
accrued interest under this Note shall become immediately due and payable
(A) upon election of the Holder, with respect to (a) through (d) and (f) through
(i), and (B) automatically, with respect to (e). Upon the occurrence of any
Event of Default, the Holder may, in addition to declaring all amounts due
hereunder to be immediately due and payable, pursue any available remedy,
whether at law or in equity, including, without limitation, exercising its
rights under the other Transaction Documents. If an Event of Default occurs, the
Company shall pay to the Holder the reasonable attorneys’ fees and disbursements
and all other reasonable out-of-pocket costs incurred by the Holder in order to
collect amounts due and owing under this Note or otherwise to enforce the
Holder’s rights and remedies hereunder and under the other Transaction
Documents.

7. No Waiver. To the extent permitted by applicable law, no delay or omission on
the part of the Holder in exercising any right under this Note shall operate as
a waiver of such right or of any other right of the Holder, nor shall any delay,
omission or waiver on any one occasion be deemed a bar to or waiver of the same
or any other right on any future occasion.

 

20



--------------------------------------------------------------------------------

8. Amendments in Writing. Any term of this Note may be amended or waived upon
the written consent of the Company and the holders of Company Notes representing
at least 50% of the principal amount of Company Notes then outstanding (the
“Majority Holders”); provided, that (x) any such amendment or waiver must apply
to all outstanding Company Notes; and (y) without the consent of the Holder
hereof, no amendment or waiver shall (i) change the Stated Maturity Date of this
Note, (ii) reduce the principal amount of this Note or the interest rate due
hereon, (iii) change the Conversion Price or (iv) change the place of payment of
this Note. No such waiver or consent on any one instance shall be construed to
be a continuing waiver or a waiver in any other instance unless it expressly so
provides.

9. Waivers. The Company hereby forever waives presentment, demand, presentment
for payment, protest, notice of protest, notice of dishonor of this Note and all
other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note.

10. Waiver of Jury Trial. THE COMPANY HEREBY WAIVES ITS RIGHT TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS NOTE OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THE COMPANY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11. Governing Law; Consent to Jurisdiction. This Note shall be governed by and
construed under the law of the State of New York, without giving effect to the
conflicts of law principles thereof. The Company and, by accepting this Note,
the Holder, each irrevocably submits to the exclusive jurisdiction of the courts
of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Note and
the transactions contemplated hereby. Service of process in connection with any
such suit, action or proceeding may be served on each party hereto anywhere in
the world by the same methods as are specified for the giving of notices under
this Note. The Company and, by accepting this Note, the Holder, each irrevocably
consents to the jurisdiction of any such court in any such suit, action or
proceeding and to the laying of venue in such court. The Company and, by
accepting this Note, the Holder, each irrevocably waives any objection to the
laying of venue of any such suit, action or proceeding brought in such courts
and irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.

12. Costs. If action is instituted to collect on this Note, the Company promises
to pay all reasonable costs and expenses, including reasonable attorney’s fees,
incurred in connection with such action.

13. Notices. All notices hereunder shall be given in writing and shall be deemed
delivered when received by the other party hereto at the address set forth in
the Purchase Agreement or at such other address as may be specified by such
party from time to time in accordance with the Purchase Agreement.

14. Successors and Assigns. This Note shall be binding upon the successors or
assigns of the Company and shall inure to the benefit of the successors and
assigns of the Holder.

 

21



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this 8% Convertible Note to be signed
in its name, effective as of the date first above written.

 

INTERLINK ELECTRONICS, INC. By:  

/s/ E. Michael Thoben, III

Name:   E. Michael Thoben, III Title:   Chairman, Chief Executive Officer and
President

 

23